Citation Nr: 1023138	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as most joints.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative posterior facet arthritis L5-S1.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to January 
1973, May 1973 to May 1975, and February 1977 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran testified at a Board hearing 
at the RO in December 2009 before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been associated with the record on appeal.    

The the issue of entitlement to service connection for 
headaches as secondary to the Veteran's service-connected 
degenerative posterior facet arthritis L5-S1 has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative posterior facet 
arthritis L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis was not manifested during active service or within 
one year of service, nor is it causally or etiologically 
related to the Veteran's active service.  


CONCLUSION OF LAW

Arthritis was neither incurred in nor aggravated by the 
Veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2004 and October 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2004 prior to the initial unfavorable 
decision in April 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   However, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
arthritis , any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
statement of the case issued in January 2007, thereby curing 
the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA examinations in February 2005 and 
March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On January 1973 and February 1977 reports of medical history, 
the Veteran marked no when asked have you ever had or have 
you now broken bones, swollen or painful joints, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, 
painful or "trick" shoulder or elbow, or "trick" or locked 
knee.  January 1973, May 1975, and February 1977 reports of 
medical examination showed the Veteran's upper extremities, 
lower extremities, feet, spine, and other musculoskeletal 
system as clinically normal.  Service treatment records show 
that the Veteran was in a motorcycle accident in July 1978.  
The Veteran suffered an abrasion to the right thigh and 
ankle, but had full range of motion of the right leg.  A few 
days later, the Veteran complained of soreness of the right 
hip with standing and movement.  X-rays revealed no 
fractures.  In October 1978, the Veteran was in another 
motorcycle accident.  He suffered only soft tissue trauma to 
the low back.  On a January 1979 discharge report of medical 
examination, the examiner marked the Veteran's upper 
extremities, lower extremities, feet, spine, and other 
musculoskeletal system as clinically normal.

A March 2003 record provided a history of the Veteran's left 
shoulder disability.  The Veteran was first seen in June 2002 
for his left shoulder injury.  He stated that he had been 
injured at work at that time.  The examiner diagnosed suspect 
left acromioclavicular osteoarthritis.  The examiner also 
submitted responses to a questionnaire in regards to a 
worker's compensation claim for the injury.  A July 2003 
record showed left shoulder arthroscopic acomioplasty and 
distal clavicle resection for left shoulder recurrent 
impingement syndrome, acromioclavicular arthrosis.  

The Veteran was afforded a VA examination in February 2005.  
The examiner noted that the Veteran was in a motorcycle 
accident in 1978 while in service.  In total, the Veteran has 
had five motorcycle accidents and additional motor vehicle 
accidents.   With regards to his cervical spine, the Veteran 
reported that he was alright until an accident in March 2003.  
Since that time, he experiences constant pain in his neck 
with recurrent headaches.  At the time of the examination, he 
had surgery scheduled for March 2005.  The Veteran also 
reported pain going to the sides of his head and the 
forehead, as well as down the spine and into the right upper 
limb.  The Veteran reported no daily activities and no 
occupation since his 2003 accident.  The examiner performed a 
physical examination and diagnosed cervical spine with severe 
herniated intervertebral disk syndrome.  The examiner found 
no thoracic spine disability.  Regarding the Veteran's hips, 
the examiner noted that subjective complaints of pain began 
after a 1988 motor vehicle accident.  The examiner performed 
a complete physical examination and diagnosed bilateral hip 
arthralgia.  

In March 2005, the Veteran underwent a C34 anterior cervical 
discectomy.  Discharge papers show a history of complaints of 
neck pain after being rear ended in March 2003.  A June 2005 
VA treatment record shows an assessment of chronic right 
shoulder pain following a motor vehicle accident two years 
ago that has gotten markedly worse over the last several 
months.  In March 2007, the Veteran attended a pain 
outpatient clinic.  He reported significant head, neck, low 
back, and extremity pain, worse on the right, that all 
started after a motor vehicle collision in 2003.  A February 
2008 progress note showed a history of chronic bilateral hip 
pain since a motor vehicle accident in 1988.  

The Veteran has participated in multiple radiological 
studies.  An August 2006 MRI of the right shoulder showed 
moderate acromioclavicular arthritis.  February 2008 x-rays 
of the cervical spine found C3-C4 discogenic degenerative 
findings.  March 2008 x-rays of the right hip revealed no 
bony abnormalities and no significant degenerative findings.  
The Board acknowledges additional treatment records and 
radiological studies finding showing consistent complaints 
and similar results to the evidence cited above.  

The Veteran was afforded a VA examination in March 2009.  The 
examiner noted a history of motorcycle accident in 1978 with 
muscle soreness that resolved until March 2003 motor vehicle 
accident.  The examiner asked the Veteran about both hips and 
he pointed to the lower half sacrum (the large bone at the 
base of the spine) and later to the upper right sacrum.  The 
examiner noted that these are the areas he is calling 
"hips" and therefore found no separate problem as far as 
hip joints are concerned.  The areas that the Veteran 
complained of relate to and are connected to the lumbar 
spine.   The examiner specifically reported no hip disease 
found at the time of examination.  He again opined that it is 
likely that the current "hip" complaints are actually a 
manifestation of the current low back disability.  

The Veteran contends that he currently has arthritis related 
to his active service.  The RO already granted service 
connection for a low back disability in the April 2005 rating 
decision.  Therefore, the Board notes that the following 
decision only addresses service connection for arthritis of 
joints other than the low back.  The Board acknowledges that 
the Veteran has been treated for complaints of pain regarding 
his hips, cervical spine, and bilateral shoulders.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The Veteran has not been 
diagnosed with arthritis of the hips.  The medical evidence 
indicates no bony abnormality or significant degenerative 
changes.  The February 2005 examiner diagnosed the Veteran 
with bilateral hip arthralgia, meaning hip pain, and not with 
any current hip disability.  Additionally, the March 2009 
examiner indicated that when the Veteran refers to hip pain, 
he points to his sacrum, which is considered part of the 
lumbar spine disability.  Therefore, the Board finds no 
current disability regarding the Veteran's bilateral hips.

Based on the analysis above, the Board will consider only the 
Veteran's cervical spine and bilateral shoulder disabilities, 
as the Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The claims file does not include any lay or medical evidence 
to indicate other joint disabilities.  Therefore, the board 
will only consider the Veteran's cervical spine and bilateral 
shoulders.

The Veteran's service treatment records are silent regarding 
any cervical or shoulder residuals from the Veteran's 1978 
motorcycle accidents.  The Veteran's upper extremities, 
spine, and other musculoskeletal system were considered 
clinically normal at the time of his January 1979 discharge 
from service.  

Additionally, medical evidence shows that complaints of a 
cervical spine or shoulder disability only occurred after a 
March 2003 motor vehicle accident, over two decades after 
service.  At this time the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
prolonged period of time and the intercurrent injury 
contradict the Veteran's contention that his arthritis was 
incurred during service.

The Board notes that Veteran has not demonstrated that he has 
expertise in medical matters.  While there is no bright line 
exclusionary rule that a lay person cannot provide opinion 
evidence as to a nexus between an in-service event and a 
current condition, not all medical questions lend themselves 
to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) referred to 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
for guidance.  In footnote 4 of Jandreau, the Federal Circuit 
indicated that the complexity of the claimed disability is to 
be considered in determining whether lay evidence is 
competent.  As to a nexus opinion relating any in-service 
injury to his present disabilities, the Board finds that the 
etiology of the Veteran's arthritis is too complex an issue, 
one typically determined by persons with medical training, to 
lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms 
such as pain, which are non-medical in nature; however he is 
not competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No medical evidence of record finds a relation between active 
duty service and the Veteran's hip, shoulder, or cervical 
spine disabilities.  Rather, the medical evidence 
consistently indicates that the Veteran's shoulder and 
cervical spine disabilities began after the March 2003 motor 
vehicle accident.  The record contains no contrary medical 
evidence.

The Veteran's claim involves service connection for arthritis 
of multiple joints.  The Board notes that arthritis is 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
seen above, the Veteran's musculoskeletal system was found to 
be clinically normal upon discharge in January 1979.  No 
medical evidence shows a diagnosis of arthritis for many 
years after service.  Therefore, the presumption of service 
connection for arthritis is not warranted.  

Based on a thorough review of the record, the Board finds 
that a preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for arthritis, claimed as 
most joints, is denied.


REMAND

The RO granted service connection for degenerative posterior 
facet arthritis L5-S1 at 20 percent disabling in an April 
2005 rating decision.  In the same decision, the RO denied 
entitlement to service connection for arthritis of most 
joints.  The Veteran requested reconsideration of the denial 
of service connection and the RO issued another rating 
decision regarding that issue in October 2005.  The Veteran 
then submitted a notice of disagreement in August 2006.  In 
that letter he noted arthritis in his hips and damage in most 
joints.  He also asserted that his rating is not a fair 
rating.  The Veteran received a statement of the case 
addressing the issue of service connection for arthritis and 
submitted a timely substantive appeal.  

The RO subsequently determined that the Veteran's notice of 
disagreement actually referred to his assigned disability 
rating for his degenerative posterior facet arthritis L5-S1.  
However, the Board notes that the RO never issued a statement 
of the case regarding the issue of entitlement to an initial 
disability rating in excess of 20 percent disabling for 
degenerative posterior facet arthritis L5-S1 prior to the 
Veteran's submission of his substantive appeal.  Although the 
Veteran's August 2006 notice of disagreement was provided 
over one year after the previous April 2005 decision 
regarding the service-connected degenerative posterior facet 
arthritis L5-S1, the RO has treated the notice of 
disagreement as timely and the issue of entitlement to an 
increased initial rating as on appeal.  The RO issued 
supplemental statements of the case in May 2009 and November 
2009 addressing the Veteran's initial disability rating.  The 
RO also certified the issue of entitlement to an increased 
initial disability rating to the Board in November 2009, 
citing the October 2005 rating decision that addressed only 
entitlement to service connection for arthritis.  
Additionally, the Board notes that the Veteran believes that 
his claim of entitlement to an increased initial disability 
rating is on appeal and he presented testimony regarding the 
issue in a December 2009 hearing before the Board.  

Based on the actions of the RO, the Board cannot now find 
that the Veteran failed to submit a timely notice of 
disagreement.  Therefore, the issue of entitlement to an 
increased initial disability rating for degenerative 
posterior facet arthritis L5-S1 is on appeal.  See Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (even if a Veteran did 
not file a timely appeal, the Board may not raise a 
timeliness objection if VA has continuously treated the claim 
as if an appeal was timely filed).  However, the Board 
acknowledges that the Veteran never received a proper 
statement of the case prior to submitting his substantive 
appeal.  Therefore, the Board must return the claim for the 
RO to issue a Statement of the Case and to give the Veteran 
an opportunity to perfect an appeal of such issue by 
submitting a timely Substantive Appeal.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a 
Statement of the Case addressing the 
issue of entitlement to a disability 
rating in excess of 20 percent disabling 
for degenerative posterior facet 
arthritis L5-S1.  The Veteran and his 
representative should be clearly advised 
of the time in which he must file a 
Substantive Appeal if he wants to 
continue an appeal with respect to this 
matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


